Gaynor, J.:
Mo evidence was given in respect of any indebtedness of the defendant Asa B. Richardson to the testator at the time she executed her codicil. He was not then indebted to her for the $6,000 which he owed to the bank. That her stock was up as security for his note therefor did not make him owe her any sum. But a few months after making the codicil she gave him $6,000 to pay the said note. On the same day the defendant Annie O. Richardson gave her bond therefor secured by her mortgage. This made her a principal debtor to the testator. She did not become a mere surety to her husband, but on the contrary bound herself as principal. The testator loaned $6,000 and at the same time took back the bond and mortgage therefor. The transaction shows that she did not loan the money on the faith or credit of the husband, but on the bond and mortgage of the wife. She does not appeal* to have taken any obligation from the husband therefor. The clause of the codicil “ that in case any sums of money should be owing to me or to my estate from Asa B. Richardson that such sum or sums shall hot be claimed from him ”, etc., does not discharge the said specialty debt of the wife to *496the testator. She does not occupy the position of surety for a debt of the husband which is discharged thereby, but is herself a principal debtor for a sum which it does not appear that the husrband is bound for at all.
Judgment for the plaintiff.